Exhibit 10.8

SECOND LIEN GUARANTY AND SECURITY AGREEMENT

JOINDER

Joinder (this “Joinder”), dated as of October 5, 2018, to the Second Lien
Guaranty and Security Agreement, dated as of August 7, 2017 (as amended,
restated, supplemented, or otherwise modified from time to time, the “Second
Lien Guaranty and Security Agreement”), by and among each of the parties listed
on the signature pages thereto and those additional entities that thereafter
become parties thereto (collectively, jointly and severally, “Grantors” and
each, individually, a “Grantor”) and WILMINGTON SAVINGS FUND SOCIETY, FSB, in
its capacity as agent for the Lender Group (in such capacity, together with its
successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Second Lien Term Loan Credit Agreement dated
as of August 7, 2017 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”) by and among Nuverra Environmental
Solutions, Inc., a Delaware corporation, as borrower (“Borrower”), the lenders
party thereto as “Lenders” (such Lenders, together with their respective
successors and assigns in such capacity, each, individually, a “Lender” and,
collectively, the “Lenders”), and Agent, the Lender Group has agreed to make
certain term loans available to Borrower from time to time pursuant to the terms
and conditions thereof;

WHEREAS, initially capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Second Lien
Guaranty and Security Agreement or, if not defined therein, in the Credit
Agreement, and this Joinder shall be subject to the rules of construction set
forth in Section 1(b) of the Second Lien Guaranty and Security Agreement, which
rules of construction are incorporated herein by this reference, mutatis
mutandis;

WHEREAS, Grantors have entered into the Second Lien Guaranty and Security
Agreement in order to induce the Lender Group to make term loans to Borrower as
provided for in the Credit Agreement and the other Loan Documents;

WHEREAS, pursuant to Section 5.11 of the Credit Agreement and Section 26 of the
Second Lien Guaranty and Security Agreement, certain Subsidiaries of the Loan
Parties, must execute and deliver certain Loan Documents, including the Second
Lien Guaranty and Security Agreement, and the joinder to the Second Lien
Guaranty and Security Agreement by the undersigned new Grantor or Grantors
(collectively, the “New Grantors”) may be accomplished by the execution of this
Joinder in favor of Agent, for the benefit of the Lender Group; and

WHEREAS, each New Grantor (a) is a Subsidiary of Borrower and, as such, will
benefit by virtue of the term loans extended to Borrower by the Lender Group and
(b) by becoming a Grantor will benefit from certain rights granted to the
Grantors pursuant to the terms of the Loan Documents.

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:

 



--------------------------------------------------------------------------------

1. In accordance with Section 26 of the Second Lien Guaranty and Security
Agreement, each New Grantor, by its signature below, becomes a “Grantor” and
“Guarantor” under the Second Lien Guaranty and Security Agreement with the same
force and effect as if originally named therein as a “Grantor” and “Guarantor”
and each New Grantor hereby (a) agrees to all of the terms and provisions of the
Second Lien Guaranty and Security Agreement applicable to it as a “Grantor” or
“Guarantor” thereunder and (b) represents and warrants that the representations
and warranties made by it as a “Grantor” or “Guarantor” thereunder are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that are already
qualified or modified by materiality in the text thereof) on and as of the date
hereof. In furtherance of the foregoing, each New Grantor hereby (a) jointly and
severally unconditionally and irrevocably guarantees as a primary obligor and
not merely as a surety the full and prompt payment when due, whether upon
maturity, acceleration, or otherwise, of all of the Guarantied Obligations, and
(b) unconditionally grants, assigns, and pledges to Agent, for the benefit of
the Lender Group, to secure the Secured Obligations, a continuing security
interest in and to all of such New Grantor’s right, title and interest in and to
the Collateral. Each reference to a “Grantor” or “Guarantor” in the Second Lien
Guaranty and Security Agreement shall be deemed to include each New Grantor. The
Second Lien Guaranty and Security Agreement is incorporated herein by reference.

2. Schedule 1, “Commercial Tort Claims”, Schedule 2, “Copyrights”, Schedule 3,
“Intellectual Property Licenses”, Schedule 4, “Patents”, Schedule 5, “Pledged
Companies”, Schedule 6, “Trademarks”, Schedule 7, Name; Chief Executive Office;
Tax Identification Numbers and Organizational Numbers, Schedule 8, “Owned Real
Property”, Schedule 9, “Deposit Accounts and Securities Accounts”, Schedule 11,
“List of Uniform Commercial Code Filing Jurisdictions”, and Schedule 12,
“Certificated Equipment” attached hereto supplement Schedule 1, Schedule 2,
Schedule 3, Schedule 4, Schedule 5, Schedule 6, Schedule 7, Schedule 8, Schedule
9, Schedule 11, and Schedule 12 respectively, to the Second Lien Guaranty and
Security Agreement and shall be deemed a part thereof for all purposes of the
Second Lien Guaranty and Security Agreement.

3. Each New Grantor authorizes Agent at any time and from time to time to file,
transmit, or communicate, as applicable, financing statements and amendments
thereto (i) describing the Collateral as “all personal property of debtor” or
“all assets of debtor” or words of similar effect, (ii) describing the
Collateral as being of equal or lesser scope or with greater detail, or
(iii) that contain any information required by part 5 of Article 9 of the Code
for the sufficiency or filing office acceptance. Each New Grantor also hereby
ratifies any and all financing statements or amendments previously filed by
Agent in any jurisdiction in connection with the Loan Documents.

4. Each New Grantor represents and warrants to Agent, the Lender Group that this
Joinder has been duly executed and delivered by such New Grantor and constitutes
its legal, valid, and binding obligation, enforceable against it in accordance
with its terms, except as enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium, or other similar
laws affecting creditors’ rights generally and general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).



--------------------------------------------------------------------------------

5. This Joinder is a Loan Document. This Joinder may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Joinder.
Delivery of an executed counterpart of this Joinder by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Joinder. Any party delivering an
executed counterpart of this Joinder by telefacsimile or other electronic method
of transmission also shall deliver an original executed counterpart of this
Joinder but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Joinder.

6. The Second Lien Guaranty and Security Agreement, as supplemented hereby,
shall remain in full force and effect.

7. THIS JOINDER SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND
VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 25 OF THE
SECOND LIEN GUARANTY AND SECURITY AGREEMENT, AND SUCH PROVISIONS ARE
INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to the Second
Lien Guaranty and Security Agreement to be executed and delivered as of the day
and year first above written.

 

NEW GRANTORS:     NUVERRA OHIO DISPOSAL LLC     By:  

/s/ Edward A. Lang

    Name:   Edward A. Lang     Title:   Vice President and Treasurer    
CLEARWATER THREE, LLC     By:  

/s/ Edward A. Lang

    Name:   Edward A. Lang     Title:   Vice President and Treasurer    
CLEARWATER FIVE, LLC     By:  

/s/ Edward A. Lang

    Name:   Edward A. Lang     Title:   Vice President and Treasurer    
CLEARWATER SOLUTIONS, LLC     By:  

/s/ Edward A. Lang

    Name:   Edward A. Lang     Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

AGENT:     WILMINGTON SAVINGS FUND SOCIETY, FSB     By:   /s/ Geoffrey J. Lewis
    Name:   Geoffrey J. Lewis     Title:   Vice President



--------------------------------------------------------------------------------

Agreed and accepted: NUVERRA ENVIRONMENTAL SOLUTIONS, INC. By:  

/s/ Edward A. Lang

Name:  

Edward A. Lang

Title:  

Executive Vice President and Chief Financial Officer

1960 WELL SERVICES, LLC

BADLANDS LEASING, LLC

BADLANDS POWER FUELS, LLC, a

Delaware limited liability company

BADLANDS POWER FUELS, LLC, a

North Dakota limited liability company

HECKMANN WATER RESOURCES CORPORATION

HECKMANN WATER RESOURCES

(CVR), INC.

HECKMANN WOODS CROSS, LLC

HEK WATER SOLUTIONS, LLC

IDEAL OILFIELD DISPOSAL, LLC

LANDTECH ENTERPRISES, L.L.C.

NES WATER SOLUTIONS, LLC

NUVERRA TOTAL SOLUTIONS, LLC

By:  

/s/ Edward A. Lang

Name:  

Edward A. Lang

Title:   Vice President and Treasurer

 